The bill of complaint was filed in this case to compel the specific performance of a contract to sell real estate. The property is known as Nos. 2709, 2711, 2713 and 2713A Boulevard, Jersey City. Vice-Chancellor Lewis, before whom the case was heard, refused to advise a decree for specific performance, but did advise a decree dismissing the bill of complaint.
Our consideration of the case leads us to the same conclusion as that advised by the learned vice-chancellor.
The decree of the court of chancery is therefore affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, MINTURN, BLACK, KATZENBACH, LLOYD, WHITE, GARDNER, VAN BUSKIRK, CLARK, McGLENNON, KAYS, JJ. 13.
For reversal — None. *Page 548